620



   TS
                  OFFICEOFTHEATTORNEYGENERALOFTEXAS
   <i                              AUSTIN
  -i     OROVERSELLERS
         ATTORNEY
               GmaRN.


        Orme, Y'isham Oyetar Comlssiun
        dalton BuiiGing
        Austin, Texas
                                                             ..
        Attention; bir.EL.E. Faubion,
                   Assi8tant kxeoutivs Beoretary




        Uea~:sir:
          h
.^._            we have reoeiv                       sor an opinion
        of this drrpartmant on                       tljyt matter:




                                             ority to d8S8r all
                                         e and it the fin. end




                             rtial pay~~~~bis aooopted by the oowt,
                           , Piah and Oyster Cd88ioa      have prior
             right on suoh ywmt to the extent of the state por-
             tion OS suoh frne and txwt8 or muot a pro rata dletri-
             butlon be auoeptable,   and what time llnrit doe8 th@
             oourt have sol-slmh distribution?
  Game. Bish and Cm&u   Ccmmleaion - Page 2



          -3. If the oourt has authoritr. under the law.
       to d&r   all or   rt of the oosta-kd fine and if-
       all or part of tr8 iine and coets have never been
       oolleoted and the defendant oannot be locrated,does
       the court have authority to dismls8 the oaae?
         %a are
            . att?ching~oopy
                         . or an oplnlon pertinentto the
: above questlona wrstten Dy w. N. sana6, Logal Inveatl*tor
  ror theAttorney Oonsrals Office, undu date of Septauber 19,
  1932, aud apptovOd by J\ldge Bru~ Bryant, First Assistant At-
  tornoymWaL"
          3aaidopinion of this depnrimnt direotrdto the Honor-
  able Moore LJIUI,who was Stats Auditor ia 1832, wWn eald opin-
  ion was written holds, finanawu to queatimu einilar to Nos.
  1 and 2 propfxln~.dhoroln, sub8tentlallyas r0u0ws:
           under the  rssat     law (A,& aI&, Vwrloa'8 Ann, aoae pr
   Criainal Yroowluxas a $@t&ae at the,.roe ha8 authority to
   def8rjud nt until ooro, othw Bay i L eb ~byth8 order of the
             f? period aha3.ia& ba tc~ a longer period OS t%me
   court, wh,oh
   than rix (6) montha. On 61 iration 01 tht'tiae,     flixrd b the
   oourt,~thed8raattt suet 8!th*r $tkyar go~to .jail,and k the
-, juetl;oe0r the peabe ~wrmlte    the Mendant to run at lm .,0s
   releasea~Nl,mberore the rim an&ooeta are gaLd,~the ,@a i;nr
   of tht'peaoo would .beliable on h%s bond for t&.aaou@$ of the
 'Wre aoralrrred and ~ooete oi'thr oeurt. Partial
   flus  h8~0 b8~ tuy 68met380d,     a i fire    00 r ne6 aob'theak
   pvtidLplJIwrntrralu,
   OR OO#lM OS the courta~nd+~~tt             698 C i@i*?k:-
                                         th; $&oa; &'&aoe I# not
   required to rat&t immediakly to da Oomuiehmr
           &or further olarlfloatian 0r your qu*ationa Blo8. 1 and
  2,  we submit the holding in opinion lo, 04331, in aubetanoe,am
  r0ii0wk3I
          The Language of SC&Ion S of Article 93b Vern?n*s Anni
  PPanalaode of Texar roqulre% al% raonsyaoollwiiebuadu the
  visions 0r this aet'or beoauee of rirur~
  the provuifm~ 0r thle act, sballbe
  and Oyster Commission. Thie language does not require thi re-
  Bission 0r oosts 0r crourtaee*med and oolleoted as suoh. It
  does however requirs all flnea to be ramittod in full to the
  @ame: $iah ana Oyetu Cemaisaion. -All moneys oollmted .a*;
  beuause of fines paid ..,* dme not admit 0r any lntupmtation
  save that the intent of the LegislaturewaSto require the whole
  sun oolleotedaa a fins ror violation   of the provlaionaof th!
  o-roial    fishing law to bo remltted to *be Game, lish and
Game,. Fish and Olletsr Obmmleeion i Page 3


 .(   /


Oyster~Oommlesl~~, Stioe thie la a special.provision eon- ~~
tkolllng the dS$#lsitionof a partiaulor fine, and etiae the
law or which thtslang\sge rorme a part was enaoted by the
Legjslature,and beoame effeotiveafter Artioles 95O~and
Q51 of the Code ,ofCriminal Procedure and Artiole 4025 of
the Retieed oivi1 statuteec~itcontrols   the disposition0r
all mono s oolleoted asflnee ror violatingof the oommexoia%~
flehlnS Iaw, Therafere, court poets aseresod an4 oollsotsd
as such ,arenotto bsramltted to tke @use, l%vh and Oyster
Coroission, but the antlre rise aeroeaptj and oolXeotod~,for
violationof Art1010 9340 muat bs remifted to bhe Msm, Pieh
and Oyster Commkss5onfor deposit in the State Treasury to
the orodit of the Fish and oyster Tund.
        Assaid. Oj&&ion Ho. O-3334 wae direotsd tQthe,Wne,
Fish and Oy'ziter Qommlssion~we aeaumo you have same avail-
able rt3r r~rueao~+~    vfhere8fLld opinion rarera to Art., 934a8,
Vernoh'B .Bevlaed Ciril,~ Statutms;. said ,Art. 05&, YC~nOn!B Anne-~
tatod~Ra#l Oode of the 3tate or Texa& is ,meant.
        ?romthe ~foro@lng,,it ,oanbessen that the ifustioe~
or the Pea00 has authority to aerar judgment, but <iathe
state of ra0tfd pr666at6d ,wlthyour qu6stiolu3,    Lt~~6ppeare
that jud~nt hap bg0n e terud 6nd the JtMtioe le i@WZng
to d6rer the          0r*e         and odr,ts~ aseeaeee$t.gider     _;
ouchjudgqn            ink there~‘iea clear dletin&tTon be-
rf$;, deiQr+y a: jxidgrnent by authority
                                ..           of saXd'brti.69S,
        aa,8de ertiiq payewhts all8                a jw@a0at
t&e&&        r~d&l    and entered,                ~*uthc+ty .ibr
                                                       other than
                                                c)frotl,
                                                   Oa the contrary,
Art. 987, c~.c.P., 8p4iri.                        r alla, that
when a judmnt has,been rendered against a $sfendant for a
peounlaryfine, lf he Is             he shall be &mpxleon6din
Jail until discharged by fEeaent
                            w, andJ Art.~Q&S, C&.2., provides
for the issuance of a oapiae ror~thwithby the Juetica of the
Peace for the arrest of %Mendadt, If he is not p!eiIent. Of
course, the payment of the entire fine and aosts would author-
ize his immediate discharge.
        be now t&e up the second phase of your questlon No. 1,
i.e., .llabilityor the Juetioeor the Pea06 for uuoolleated
fines. In t&is coMe4tiOn We pJW3~t the fO~lQtiIIg &?tiCles:
                                                              623


.Gaw. Pish drdyatss Comn&eaion - Page 4


       Article 1616, R.C.S.t
        “An aoeount ahall be kept with the sharirr oharg-
     lng him with all Judgmante,fines, rorlCaltUree and
     penalties,payable  to and ren&ered in any oourt of
     the oounty, ths ,oolleotionot whioh he is by law
     made obargeablo. The 0htwirr my free himaelr from
     liability rro! such oharge, by:
         *1. 'orO&uO'~ thi rroeipt 0r the oount
     or shoidg the pent 0r such judgpPent,    igntf%K
     reiture or penarty.
        W2. show* t0 tb t4~tma0ti0n 0,r thn 00kbi3-
     alonere oourt that the aeM oannot be oolleakd, or
     that the 8am has beed dlsohargsdby iqmieomsnt
     or labor,.or by ssoape.,wlthoPt~hisfault or negleot,
     and obtaining aa order trw  said aotit allowing the
     BW8."

        bstiole 3.619,R.G.8.~:
         Vines imposed and juagpentarendered by juatlacrs
     or the paaoe aball be oharged against the jwtiee   im-
     poefng.:orrefidering.thesams. Be may ,dlsqhargesaid
     indebtednsurby filing with the Oowty olerk the
     treasurer's reoeipt rsr tb amount thaseoi by showing
     to ~%hs satisia8tlonor the ~Watnlssionersoourt that
     he hae we& Que dllli$en~Sto'aolleotthe @ame with-
     out avail, or that tha mama have been Batisried by
     imprisonmentor labor."

        Artiole 1622, R.C.S.:
        "When any aCfloer ooltiets money belongingto,
     and ibr the use or, any munty he &all, exae t
     where otherwise providad in tds title, forthw Pth
     report the sams to the prOper county olerk stating
     fully from wsrhom
                     oollsoted,the smount aollscted,
     the tima when oolleoted sod by virtue of what
     authority or ptiooessooileoted. Cn makLng ouah re-
     port, such amount shall bs ohargedto such qflioer,
     and he may dfsoharge himeelr thererrom by prC!duoing
     the raoeipt or the proper oounty treasurer therei(lC."
624
625.
                                                                          626




      &i3 duty in the QOllWtiOA of iine8, atO.,  impQWd   br 'bin.
      The oourt km14 in the 9 radley oaae, #u      in lubatwea,
      that the ahapift was,iA lty 0r tault anr'ne@eot in not
      oarrylng out the judgmztt OS tha County Courtl and, there-
      tore, hs and his bondanmnwar? liabltifor 'damago@.
              ft 1s e general rule M lrwtbmt e &d&e ia Aat
      clvlllp liable ior a&t6 pa@torprd in She lso#ime ot hi8
      ml;la1 run0tio w.,lv6a t&o*    they were willful Qf r31-
           . Eauwer, the llootrbm at $adlal8A braa&ty 4oe8
      sot apply with nspoat to aotr done in a ponrf nlaimterial
      oapacity. As to 8uDB *oh a ju&gr aSad    ia the aae peal-
      tion a8 eny other p6iPSOAe51.0JSrwgef W. Oobb, S&iCiv. App,
      449, 124 s. bf.~ P%SJ mina t. si*Bw~,       lb0 Fu.  498, ‘32 Am.
      Rep. 609;~ DuwW vm Bb.tm@e.lwr    Uounty,     l9 Uiv. AQ~. 9,
      57 s. 36. ,998.




._.
627
                                                                   628,

0am6.   Flsh & 0YSt.W 000WiSsioll     - P&KS (B


provided by Chapter 4, Title 9, of the Code of Orlminal Pro-
oedure of the State of Texas. It follows that until a final
judpsnt is entered in such oases the oourt would have the
right, upon proper motion of the distriot or county attorney,
to dismiss saaa, regardlessof whether or not the fine, in
whole or in part, has baen co2lsoted.
       we herewith adapt and reaiiira\.awh &~&ions of the
mentioned opinions as are herein disouesed.

                                    Yours vary trulyt
                           THE A!l!TOWEY,43SNfWUOF TEXAS



                                    ‘Robert L.   ~Lattmn,,
                                                 Aesfetant
                                                             Jr.




EIUgb
Enol. 1